Citation Nr: 0206960	
Decision Date: 06/27/02    Archive Date: 07/03/02	

DOCKET NO.  99-14 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for multiple additional disabilities, 
including disability of the heart, the sternum and the chest, 
the left leg, surgical scars, a hernia, and diabetes 
mellitus, claimed as a result of surgical and medical 
treatment by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to November 
1957.  

This appeal comes from the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In June 2000, the appellant appeared and testified at a 
personal hearing by video conference before the undersigned 
acting member of the Board.  A transcript of that hearing is 
of record. 

In a decision of December 2000, the Board denied the 
veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for multiple additional 
disabilities, including disability of the heart, the sternum 
and the chest, the left leg, surgical scars, a hernia, and 
diabetes mellitus, as a result of surgical and medical 
treatment by the VA.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  On April 19, 2001, pursuant to 
an unopposed motion by the Secretary of  VA, the Court 
vacated the Board's December 2000 decision and remanded the 
case to the Board for readjudication.  The Court noted that 
during the pendency of the appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) had been enacted.  The Court 
further noted that where a statute or regulation changes 
during the appellate process, the version most favorable to 
the claimant was to be applied.  The Court stated, however, 
that it was not the function of the Court in the first 
instance to determine which version of the law was most 
favorable to the claimant.  Accordingly, the Court concluded 
that a remand was required.  In so concluding, the Court 
noted the appellant's argument that he would not benefit from 
a remand unless the terms of 38 U.S.C.A. § 1151 were defined.  
The Court also noted that such an argument was being raised 
for the first time on appeal and that it was more appropriate 
for the VA to review that argument in the first instance.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  In February 1998, the veteran underwent coronary artery 
bypass surgery at a VA medical facility. 

3.  Infections of the left leg, sternal area, and abdomen, 
which occurred following the coronary bypass surgery, and 
which required additional medical treatment and surgery, were 
not the result of any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA.  

4.  The coronary artery bypass surgery did not result in the 
claimed additional disability of the heart nor did it result 
in a hernia or insulin-dependent diabetes mellitus.  

5.  Scars at the sites associated with the coronary artery 
bypass surgery and subsequent surgery were necessary 
consequences of those surgeries. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for multiple additional 
disabilities, including disability of the heart, the sternum 
and the chest, the left leg, surgical scars, a hernia, and 
diabetes mellitus, claimed as a result of surgical and 
medical treatment by the VA, have not been met.  38 U.S.C.A. 
§ 1151, 5102, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Facts

The veteran was admitted to a VA medical center in February 
1998 for the purpose of coronary artery bypass graft surgery.  
An informed consent form, signed by the veteran, was obtained 
on February 25, 1998, which specifically noted that infection 
was a possible risk of the surgery.  

In February 1999, the veteran underwent a VA examination to 
determine whether the veteran's coronary artery bypass 
surgery a year earlier had involved carelessness, negligence, 
lack of proper skill, or error in judgment on the part of the 
VA.  The examiner was also asked whether the results of such 
surgery was reasonably foreseeable.  

After a detailed review of the record, the Board finds that 
the veteran's medical history for the pertinent period was 
fairly summarized by the report of the VA examination, dated 
in February 1999.  The examiner noted that the veteran was a 
62-year-old male, status post coronary artery bypass graft on 
February 25, 1998.  The veteran had a medical history of 
obesity, hypertension, and peripheral vascular disease; a 3 
year history of noninsulin-dependent diabetes mellitus; and a 
smoking history of 50 pack years.  He also reportedly had a 
preoperative cardiac history of chronic stable angina, Class 
III.  The veteran was referred by a cardiologist for coronary 
artery bypass grafting.  Prior to the surgery, the clinical 
information and coronary angiograms were reviewed in a 
combined conference of cardiologists and cardiac surgeons.  
Consensus was that the operative therapy was appropriate.  

In February 1998, the veteran underwent a left anterior 
descending with internal thoracic aorta bypass and a 
saphenous vein to right coronary artery bypass.  The sternal 
incision was closed with interlocking figure of eight wires, 
and a left saphenous vein was used for bypass.  This site was 
closed with absorbable continuous sutures.  Postoperatively, 
the veteran had a sternal wound dehiscence with a subsequent 
abdominal flap closure to the chest with concurrent 
dehiscence of the left leg incisions.  The veteran's diabetes 
was reported as a known high risk factor for postoperative 
infections, and unfortunately the veteran did develop 
infections both in the sternal wound and in the leg wound.  
Both required multiple operations for debridement and 
closure.  The operations included incision and drainage of 
his left leg in May 1998; and the veteran underwent a skin 
graft to the left leg.  (Prior to his surgery, the veteran 
signed an informed consent in which he acknowledged that 
infection was a risk of the surgery.)

The veteran underwent sternal debridement in July 1998.  At 
the time of the operation, there was a collection of pus and 
debris at the lower part of his previous wound coverage, 
which was opened and from which all necrotic material was 
removed.  The options for wound management included coverage 
with a skin flap versus conservative management with 
continued dressings.  These options were discussed with the 
veteran, and he decided to give dressing changes a try prior 
to proceeding with operative coverage.  Therefore, the 
veteran was ready for discharge home in late August 1998 with 
dressing changes to be performed at home.  He was also 
maintained on antibiotic therapy.  He then developed a 
methicillin resistant staph aurous infection.  

In November 1998, the veteran underwent debridement and 
biopsy of a pigmented lesion on his left chest.  The 
diagnosis was melanoma.  The infectious disease service was 
consulted, and the recommendation was to place the veteran on 
Vancomycin, and the general surgery service placed a helical 
catheter.  A spontaneous abdominal wound opening was found 
and drained.  A pathology report on the pigmented lesion 
showed significant spreading of a malignant melanoma.  The 
veteran was followed by the plastic surgery clinic and 
scheduled for wide excision of the malignant melanoma.  This 
was done in December 1998, when he underwent a wide excision 
of the melanoma of the left chest and debridement and 
irrigation of the abdominal wound infection.  (The surgical 
report from December 1998 also shows that a skin graft was 
harvested from the veteran's left thigh and applied to his 
abdominal and chest wounds.)

Prior to the following surgeries, the veteran signed informed 
consent statements in which he acknowledged the risks of such 
surgeries, including infection:  surgery in March 1998 for 
treatment of the mediastinal wound infection; surgery in May 
1998 for the treatment of the left leg infection; surgery in 
July 1998 for the treatment of a sternal wound infection; 
surgery in November 1998 for the treatment of a chest wound 
infection; and surgery in December 1998 for the treatment of 
the chest and abdominal wound infection and for the treatment 
of melanoma on the left chest.

At his June 2000 video conference, the veteran testified that 
he was unable to walk long distances due to the condition of 
his left leg and that he had discomfort in his chest which 
made free movement of his arms difficult.  

Analysis

The veteran contends that his coronary artery bypass surgery 
in February 1998 resulted in additional disability, including 
disability of the heart, the sternum and the chest, the left 
leg, surgical scars, a hernia, and diabetes mellitus.  
Therefore, he maintains that compensation for such disability 
is warranted under 38 U.S.C.A. § 1151.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
Amendments to 38 U.S.C.A. § 1151 made by Pub. L. 104-204 
require a showing that the VA treatment in question not only 
resulted in additional disability but that the proximal cause 
of such disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing such treatment, or that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  The amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151, which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  The 
veteran filed his claim under 38 U.S.C.A. § 1151 in July 
1998; and therefore, the cited amendments to 38 U.S.C.A. 
§ 1151 apply in this case.  

Applicable regulations provide that compensation is payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the expressed or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from or were intended to result 
from the treatment.  38 U.S.C.A. § 3.358(c)(3).  

A review of the evidence discloses that following his 
coronary artery bypass surgery in February 1998, the veteran 
was hospitalized by the VA on several occasions, primarily 
for the purpose of wound management.  The record consists of 
numerous associated inpatient and outpatient treatment 
records; however, such records are negative for any 
physician's opinion or other competent medical evidence that 
the veteran sustained additional heart disability or a hernia 
or that he contracted insulin-dependent diabetes as a result 
of the bypass surgery or subsequent medical treatment.  

In conjunction with the bypass surgery in February 1998 and 
subsequent surgery for the noted infections, saphenous veins 
was harvested from the veteran's left leg.  In May 1998, he 
developed an infection at the harvest site.  Thereafter, he 
underwent skin grafting from the left thigh to his left leg.  
In December 1998, he received a skin graft from the left 
thigh to the site of the abdominal infection.  Loss of veins 
in the leg and the scars associated with the coronary artery 
bypass surgery and surgery for subsequent infections were 
necessary consequences of the surgical procedures under 
38 C.F.R. § 3.358(c)(3).  As such, VA compensation for the 
residuals is not warranted under 38 U.S.C.A. § 1151.

Although the veteran continues to report pain in the surgical 
wounds, the Board notes that the infection of the left leg 
graft site resolved.  Moreover, there is no indication in the 
mid-December 1998 VA hospital discharge summary that, after 
excision of the melanoma on the chest, the veteran still had 
active infection at the sternal site of the bypass surgery.  
Assuming, without deciding, that the veteran has continued to 
have pain in his left leg and chest since the VA bypass graft 
surgery, there is no competent medical evidence that any such 
symptoms are the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing surgical and medical 
treatment to the veteran.  Indeed, following a review of the 
record in February 1999, the VA examiner concluded that all 
the operations were performed appropriately and were 
certainly indicated in a patient who, unfortunately, 
developed infection following the coronary artery bypass 
graft operations.  The examiner noted that diabetes mellitus 
was a known significant risk factor in development of 
postoperative infections and that the multiple procedures 
which were subsequently undertaken were all necessary to 
control the infections.  It should also be noted that removal 
of melanoma from the left chest was necessary in VA's 
treatment of the veteran and that the examiner concluded that 
the overall care provided to the veteran was excellent.  The 
only evidence to the contrary comes from the veteran.  While 
the Board sympathizes with the veteran and recognizes that 
his postoperative course was not without problems, he is 
competent to testify only as to matters which are capable of 
lay observation.  He is not qualified to render opinions 
which require medical expertise such as the diagnosis or 
etiology of a particular disability.  Therefore, no matter 
how sincere, his opinion as to the etiology of the claimed 
additional disabilities is without probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
after consideration of the entire record, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151.  

In arriving at this decision, the Board notes that in a brief 
filed with the Court in March 2001, the veteran's 
representative raised contentions to the effect that he was 
unsure what constituted competent medical evidence to show 
that the VA had been negligent, careless, made an error in 
judgment, lacked proper skill, or had otherwise been at fault 
when the veteran developed infections following his coronary 
artery bypass graft surgery.  Such evidence would consist of 
an opinion by a physician or other knowledgeable health care 
provider that a physician, nurse, or other hospital personnel 
were negligent, careless, made an error in judgment, lacked 
proper skill in the care of an individual, or was otherwise 
at fault in causing the veteran's additional disability.  
Such an opinion would be predicated on a review of all 
pertinent medical records that the care provided to the 
veteran in question did not meet the relevant standard of 
good medical care and that such substandard care proximately 
resulted in additional disability.  In this case, however, 
the veteran has not presented any competent medical evidence, 
nor has he identified any outstanding evidence, which 
supports his claim that the VA was at fault in causing 
additional disability following his surgery in February 1998.  

In his March 2001 brief, the veteran's representative also 
stated that the VA had previously issued enabling regulations 
with respect 38 U.S.C.A. § 1151.  63 Fed. Reg.  45004 (August 
24, 1998).  The representative noted that such regulations 
intended to restrict a finding of fault on the part of the VA 
to tort variety negligence.  Therefore, his service 
organization challenged those regulations in court.  Pursuant 
to a settlement of the parties, the VA withdrew the proposed 
regulations.  The representative acknowledges that such a 
proposal does not appear in the current enabling regulations.  
38 C.F.R. § 3.358.  In this regard, the Board notes that the 
Board must apply the applicable law and regulations currently 
in effect without regard to any regulations proposed but not 
promulgated or issued and withdrawn by the Secretary.  

Finally, the Board has considered the veteran's request that 
all reasonable doubt be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 1991 and Supp. 2001).  The benefit-of-the-
doubt doctrine, however, is only applied when there is an 
approximate balance of the evidence both for and against the 
veteran's claim.  In this case, however, the preponderance of 
the evidence is against the veteran's claim.  Accordingly, 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 39 (1991).  

III.  New Legislation

As noted above, during the pendency of this appeal, there was 
a significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A.  §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VCAA Pub. L. No. 106-475, § 3a, 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  That law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
That change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  By virtue of information sent to the veteran in the 
statement of the case and in the Board's decision, dated on 
December 8, 2000, the veteran and his representative were 
notified of evidence necessary to substantiate the claim.  
Although the Court's April 19, 2001, remand vacated the 
Board's December 8, 2000, decision, the Board's prior 
discussion was clearly provided to the veteran and remains a 
matter of record.  An examination of the now vacated decision 
reveals that the Board clearly articulated the relevant law 
and regulations and discussed those legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's December 8, 2000, denial, the appellant 
was provided with extensive advisement of the evidence that 
would be required to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it appears 
that all evidence so identified has been obtained and 
associated with the claims folder.  As noted above, such 
evidence includes numerous VA treatment records concerning 
the veteran's coronary artery bypass surgery in February 
1998, as well as those which concern the treatment for 
subsequent infections.  Moreover, in February 1999, the 
veteran's record was reviewed by a VA physician, who 
specifically considered the medical question of whether there 
was any fault on VA's part in providing medical and surgical 
care to the appellant.  The Board finds that another 
examination is not needed under the VCAA and its implementing 
regulations, as no competent medical evidence has been 
received since February 1999 to refute or otherwise question 
the examiner's opinion.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support any of the issues on appeal.  Finally, the Board 
notes that the veteran has had a hearing in association with 
his appeal.  Accordingly, the Board concludes that the VA has 
met its duty to assist the veteran in the development of his 
claim and that there is no need for further development of 
the evidence.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for multiple additional disabilities, 
including disability of the heart, the sternum and the chest, 
the left leg, surgical scars, a hernia, and diabetes 
mellitus, claimed as a result of surgical and medical 
treatment by the VA is denied.  



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

